 ORLANDO ALFRED, Individually and on
 Behalf of All Others Similarly Situated,               Case No. 1:20-cv-00637-JL

                         Plaintiff

         v.

 TRUSTEES OF DARTMOUTH COLLEGE
 dba DARTMOUTH COLLEGE,

                         Defendant



                                 MOTION FOR PRO HAC VICE

                   ADMISSION OF MATTHEW D. SCHULTZ, ESQUIRE


        NOW COMES, Roger B. Phillips, Esquire counsel for the Plaintiff, Orlando Alfred, and

hereby moves, pursuant to Rule 83.2 (b) of the Local Civil Rules for the United States District

Court for the District of New Hampshire, to allow the admission and appearance of out-of-state

counsel, Matthew D. Schultz, Esquire, as co-counsel. In support of this Motion, and grounds

therefore, Roger B. Phillips represents:

        1.      Attorney Schultz practices law at Levin, Papantonio, Thomas, Mitchell, Rafferty &

Proctor, P.A. 316 S. Baylen Street, Suite 600, Pensacola, FL 32502-5996;

        2.      Attorney Schultz is a member in good standing of the state Bars of Florida,

Colorado, New Mexico, U.S. Court of Appeals for the Fifth Circuit, U.S. District Court for the

Eastern District of Wisconsin and U.S. Court of Appeals for the Eleventh Circuit. Attached is the

Affidavit of Matthew D. Schultz in accordance with Local Rules;

        3.      Attorney Schultz is familiar with the Local Rules of the United States District

Court for the District of New Hampshire;
       4.      I will be actively associated with Mr. Schultz during the pendency of this matter,

and I will be present at all hearings and any trial of this matter, unless excused by the Court.

       5.      Due to the nature of this Motion, no memorandum of law is necessary.

       WHEREFORE, Roger B. Phillips, Esquire, respectfully requests the Court to grant this

Motion and for such other relief as may be necessary.



 DATED: June 2, 2020                              Respectfully Submitted,
                                                  Orlando Alfred
                                                  By his attorney:

                                                  /s/Roger B. Phillips
                                                  Roger B. Phillips
                                                  Phillips Law Office, PLLC
                                                  104 Pleasant Street
                                                  Concord, NH 03301
                                                  NH Bar No. 2018
                                                  (603) 225-2767
                                                  roger@phillipslawoffice.com

                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through ECF system will be served upon all
counsel of record.

Dated: June 2, 2020                                  /s/Roger B. Phillips
                                                     Roger B. Phillips
